Citation Nr: 1002018	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-19 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hypertension to 
include as being secondary to the Veteran's service-connected 
type 2 diabetes mellitus.

2. Entitlement to service connection for heart disease to 
include as being secondary to the Veteran's service-connected 
type 2 diabetes mellitus.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a disability of the 
lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1974; he also had three years, five months, and twenty-one 
days of undocumented active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.

In October 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was examined by VA in October 2009.  At that time 
the VA examiner referred to VA records that he had reviewed 
that were dated in October 2005, and January and December 
2008.  It was noted that the Veteran had undergone an MRI of 
the neck 2008 which was not in the chart.  The most recent VA 
records in the file are dated in 2004.  Because VA is on 
notice that there are VA records that may be applicable to 
the Veteran's claim and because these records may be of use 
in deciding the claims, these records are relevant and must 
be obtained and associated with the claims file.  38 C.F.R. § 
3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, the Veteran reported to the October 2009 VA 
examiner that he had received treatment from several private 
clinicians from 2004 to 2009.  The Veteran reported treatment 
from a diabetic specialist, Dr. Chase, until about a year and 
a half prior to the examination.  Thereafter, he received 
treatment from Dr. Tuliapana, as well as from Drs. Myears, 
Baron, Zolfaghari, and Itani.  He also noted treatment from 
Dr. Thompson, a chiropractor, two years prior to the VA 
examination.  None of the records from these clinicians have 
been requested by VA.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the VA Healthcare System 
since 2004.  All efforts to obtain 
these records must be documented in the 
claims folder.  

2.  Send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information and authorization to enable 
it to obtain any additional private 
evidence pertinent to his appeal that is 
not currently of record.  The Veteran 
should specifically be requested to 
provide authorization to obtain all 
outstanding pertinent records from (but 
not exclusively from) Drs. Chase, 
Tuliapana, Myears, Baron, Zolfaghari, and 
Itani as well as from the chiropractor, 
Dr. Thompson.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


